PINNACLE FINANCIAL PARTNERS, INC.


NAMED EXECUTIVE OFFICERS
2014 PERFORMANCE UNIT AWARD AGREEMENT


THIS PERFORMANCE UNIT AWARD AGREEMENT (the "Agreement") is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the "Company"), and
___________ (the "Grantee").  Capitalized terms used but not defined in this
Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2004 Amended and Restated Equity Incentive Plan, as
amended (the "Plan").


Section 1.  Performance Unit Award.


(a) Grant of Performance Units.  The Company hereby grants to the Grantee,
subject to the terms and conditions set forth in this Agreement and in the Plan,
[     ] Performance Units (the "Target Amount of Performance Units") (subject to
adjustment under Section 4.2 of the Plan) which may be earned by the Grantee in
the event that the Company's audited fully diluted earnings per share ("FDEPS")
for each of the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016 (each such fiscal year a "Performance Period" and
collectively, the "Performance Periods") exceed those levels set forth in the
Performance Measures attached hereto as Exhibit A; provided that to the extent
that the Grantee vests in greater than one hundred percent (100%) of the Target
Amount of Performance Units (as provided for in this Section 1(a) and Exhibit
A), additional Performance Units will be issued to the Grantee hereunder.  For
purposes of clarity and for the avoidance of doubt, the actual number of
Performance Units earned by the Grantee pursuant to this Agreement may be a
higher or lower number of Performance Units than the Target Amount of
Performance Units.   Subject to adjustment under Section 4.2 of the Plan and as
provided for in Section 5 of this Agreement, the maximum number of Performance
Units that the Grantee may earn under this Agreement shall be [    ] (the
"Maximum Amount of Performance Units"). Pursuant to terms of Section 1(b) of
this Agreement, the Company shall issue to the Grantee one share of the
Company's common stock, $1.00 par value per share (the "Common Stock") for each
Performance Unit that is earned by the Grantee pursuant to the terms of this
Agreement.  Each share of Common Stock issued to the Grantee in settlement of a
Performance Unit (the "Restricted Stock") shall be subject to the further
restrictions set forth in this Agreement, including Section 1(c) of this
Agreement.


(b)
Settlement of Performance Units.  Subject to the Compensation Committee's
certification of the Company's FDEPS for a Performance Period, as soon as
practicable following the filing of the Company's Annual Report on Form 10-K for
each Performance Period with the Securities and Exchange Commission on a date
selected by the Company, but in no event later than March 15th of the year
following the Performance Period, and subject to the requirements of Section 12
hereof, the Company shall issue, or cause the Company's stock transfer agent to
issue, in the name of the Grantee, a stock certificate representing the number
of shares of Restricted Stock into which the Performance Units (and any
additional Performance Units issued pursuant to Section 5 of this Agreement) are
to be settled for such Performance Period in accordance with Section 1(a) of
this Agreement and the Performance Measures attached hereto as Exhibit A. Until
shares of the Restricted Stock are delivered to the Grantee in settlement of the
Performance Units (and any additional Performance Units issued pursuant to
Section 5 of this Agreement), the Grantee shall have none of the rights of a
stockholder of the Company with respect to such shares of the Restricted Stock
issuable in settlement of the Performance Units (and the additional Performance
Units, if any), including the right to vote such shares, other than as set forth
herein with respect to distributions and dividends. The Grantee's rights with
respect to distributions and dividends are set forth in Section 5 of this
Agreement.




--------------------------------------------------------------------------------

(c) Lapse of Restrictions on Restricted Stock.  Subject to Sections 5 and 8
hereof, the shares of the Restricted Stock issued to the Grantee in settlement
of the Performance Units earned by the Grantee pursuant to Section 1(a) of this
Agreement and the Performance Measures attached hereto as Exhibit A (and any
additional Performance Units issued pursuant to Section 5 of this Agreement)
shall be restricted and subject to forfeiture until such restrictions lapse as
provided for in this Section 1(c). The restrictions associated with 50% of the
aggregate number of shares of the Restricted Stock issued pursuant to Section
1(b) of this Agreement shall lapse on each of February 28, 2018 and February 28,
2019 (each a "Vesting Date"),  provided (i) the Grantee is employed by the
Company or any Subsidiary or Affiliate of the Company on the Vesting Date and
(ii) the ratio of Pinnacle Bank's non-performing assets to its total assets as
described on Exhibit A (the "NPA Ratio") is not more than ­­[     ] in each case
as of December 31 of the fiscal year ending immediately prior to each Vesting
Date.  Any shares of the Restricted Stock for which the performance targets
identified in this Section 1(c) are not met shall be forfeited immediately
following the applicable Vesting Date and the Grantee shall have no further
rights with respect to such shares of the Restricted Stock.


Section 2.  Compensation Committee Discretionary Authority.  In the event that
the Compensation Committee determines that an event has occurred during any
fiscal year after fiscal 2013 which is outside the ordinary course and has
impacted the Company's NPA Ratio for such fiscal year, the Compensation
Committee shall have the right, in its sole and absolute discretion, to increase
or decrease the vesting targets to reflect such event for purposes of
calculating the vesting of shares of Restricted Stock under Section 1(c) hereof
for such fiscal year and for any or all future fiscal years.


Section 3.  Distribution of Unrestricted Shares.  Subject to the Compensation
Committee's certification of the Company's NPA Ratio as of December 31, 2017 and
December 31, 2018, certificates representing shares of the Restricted Stock for
which the forfeiture restrictions shall have lapsed under Section 1(c) of this
Agreement will be distributed to the Grantee as soon as practicable after each
Vesting Date on a date selected by the Company but in no event later than March
15th of the year following the year in which the Vesting Date occurs.



--------------------------------------------------------------------------------

Section 4.  Voting Rights.  Certificates representing shares of the Restricted
Stock will not be issued prior to the issuance of the shares of the Restricted
Stock into which the Performance Units (and any additional Performance Units
issued pursuant to Section 5 of this Agreement) shall be settled pursuant to
Section 1(b) hereof, and Grantee will have no voting rights with respect to the
Performance Units (and any additional Performance Units issued pursuant to
Section 5 of this Agreement) or such shares of the Restricted Stock prior to
such date.  Prior to the distribution of unrestricted shares pursuant to Section
3, certificates representing shares of the Restricted Stock issued pursuant to
this Agreement will be held by the Company (the "Custodian") in the name of the
Grantee.  The Custodian will take such action as is necessary and appropriate to
enable the Grantee to vote shares of the Restricted Stock (but not the
Performance Units) from and after the issuance thereof and prior to the
distribution of unrestricted shares pursuant to Section 3 of this Agreement.


Section 5.  Dividend Equivalents and Dividends.


(a) Crediting of Dividend Equivalents on Performance Units. Subject to this
Section 5, dividend equivalents shall be credited on the Grantee's Performance
Units (other than Performance Units that, at the relevant record date,
previously have been settled or forfeited) as follows:


(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of the Company's Common Stock in the form of cash, then the Grantee
shall be credited with an amount equal to (A) the amount of such dividend on
each outstanding share of Common Stock, multiplied by (B) the Maximum Amount of
Performance Units that may still vest under this Agreement as of the record date
for such dividend or distribution.


(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of the Company's Common Stock in the form of property
other than shares, then a number of additional Performance Units shall be
credited to the Grantee as of the payment date for such dividend or distribution
equal to (A) the Maximum Amount of Performance Units that may still vest under
this Agreement as of the record date for such dividend or distribution
multiplied by (B) the fair market value (as determined by the Compensation
Committee) of such property actually paid as a dividend or distribution on each
outstanding share of Common Stock at such payment date, divided by (C) the Fair
Market Value of a share of the Company's Common Stock at such payment date.


(iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on shares of the Company's Common Stock in the form of
additional shares of Common Stock, or there occurs a forward split of the
Company's Common Stock, then a number of additional Performance Units shall be
credited to the Grantee as of the payment date for such dividend or distribution
or forward split equal to (A) the Maximum Amount of Performance Units that may
still vest under this Agreement as of the record date for such dividend or
distribution, multiplied by (B) the number of additional shares actually paid as
a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.


(b) Adjustment of Dividend Equivalents on Performance Units. If any Performance
Unit granted under this Agreement is not earned (or is otherwise forfeited) for
any reason, including as a result of the failure of the Company to achieve FDEPS
for any Performance Period at or above any minimum or threshold level required
pursuant to the Performance Measures attached hereto as Exhibit A, any dividend
or distribution previously credited with respect to such Performance Unit,
whether in the form of cash or additional Performance Units, shall be forfeited
on the date on which the underlying Performance Units are forfeited.



--------------------------------------------------------------------------------

(c) Payment of Dividend Equivalents on Performance Units. Any cash credited to
the Grantee under Section 5(a) of this Agreement prior to the vesting of the
Performance Units on which such cash is credited shall be accrued (without
interest and earnings) rather than paid to the Grantee when such dividend or
distribution is paid.  At the time a Performance Unit is settled into shares of
the Restricted Stock pursuant to Section 1(b) of this Agreement, the Company
shall pay any amounts accrued in respect of dividends or distributions on those
Performance Units as shall have been so settled to the Custodian who shall hold
such amounts in escrow for payment to the Grantee in the event that, and in such
percentage as, the forfeiture restrictions with respect to the shares of the
Restricted Stock issued in settlement of such Performance Units shall lapse in
accordance with Section 1(c) of this Agreement. In the event that the forfeiture
restrictions applicable to any of the shares of the Restricted Stock pursuant to
Section 1(c) of this Agreement do not lapse, any cash previously credited
pursuant to Section 5(a) of this Agreement in respect of such shares of the
Restricted Stock or Performance Units from which such shares of the Restricted
Stock were settled shall be forfeited by the Grantee. Any additional Performance
Units credited to the Grantee pursuant to Section 5(a)(ii) or (iii) of this
Agreement shall vest and, thereafter be settled in a like number of shares of
the Restricted Stock, only if the performance measures applicable to the
Performance Units on which such additional Performance Units were payable are
achieved.  Any shares of the Restricted Stock issued in settlement of such
additional Performance Units shall be subject to the forfeiture restrictions set
forth in Section 1(c) of this Agreement and shall be held by the Custodian until
such time as unrestricted shares shall be distributed to the Grantee pursuant to
Section 3 of this Agreement. In the event that the forfeiture restrictions
applicable to any of the shares of the Restricted Stock pursuant to Section 1(c)
of this Agreement do not lapse, any shares of the Restricted Stock issued in
settlement of any additional Performance Units issued pursuant to Section
5(a)(ii) or (iii) of this Agreement shall be forfeited by the Grantee.


(d)   Payment of Dividends on Shares of Restricted Stock.  All dividends
(whether paid in cash, shares of Common Stock or other property) paid by the
Company following the date that shares of the Restricted Stock are issued in
settlement of the Performance Units (and any additional Performance Units issued
pursuant to Section 5 of this Agreement) pursuant to Section 1(c) of this
Agreement shall be paid to the Custodian to be held in escrow for the benefit of
the Grantee, and shall not be remitted to the Grantee until such time as the
forfeiture restrictions with respect to the shares of the Restricted Stock on
which such dividends were paid lapse in accordance with Section 1(c) of this
Agreement.  Stock dividends issued with respect to the shares of the Restricted
Stock issued in settlement of the Performance Units shall be treated as
additional shares of the Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the shares of
Restricted Stock on which such dividends were paid.  Notwithstanding the
foregoing, no dividend rights shall inure to the Grantee following the
forfeiture of the Restricted Stock pursuant to Section 1(c) of this Agreement
and any dividends or other distributions previously paid on shares of the
Restricted Stock for which the forfeiture restrictions did not lapse or
Performance Units which were settled into such shares of the Restricted Stock
shall be forfeited by the Grantee and promptly remitted to the Company by the
Custodian.



--------------------------------------------------------------------------------

Section 6.  Termination/Change of Status.


(a) Termination Other Than for Death, Disability or Retirement.  In the event
that the Grantee's employment by the Company (or any Subsidiary or Affiliate of
the Company) terminates for any reason, other than death, Disability or
Retirement, all Performance Units for which the Performance Measures set forth
in Exhibit A have not been achieved and all shares of the Restricted Stock
issued in settlement of any Performance Units for which the forfeiture
restrictions have not lapsed prior to the date of termination shall be
immediately forfeited and the Grantee shall have no further rights with respect
to such Performance Units or shares of the Restricted Stock.


(b) Termination for Death or Disability. In the event that the Grantee's
employment terminates by reason of death or Disability (i) all the shares of the
Restricted Stock the Grantee had been issued in settlement of Performance Units
(including those shares being held by the Custodian), or that were then issuable
with respect to a completed Performance Period, shall as of the date of the
Grantee's death or the date that the Company determines that the Grantee is
disabled, as applicable, be deemed vested and the restrictions under the Plan
and this Agreement with respect to such shares of the Restricted Stock,
including the restriction on transferability set forth in Section 6 of this
Agreement, shall automatically expire, and shall be of no further force or
effect; and (ii) the Grantee shall as of the date of the Grantee's death or the
date that the Company determines that the Grantee is disabled, as applicable,
vest in the number of Performance Units granted under this Agreement for which
the Performance Period was not completed as of such date as the Compensation
Committee determines, based on the Company's actual performance in respect of
the performance goals related to the Performance Units for the period from the
date of this Agreement through the date the Grantee dies or the Company
determines that the Grantee has become disabled, as applicable, would be
expected to vest for those Performance Periods that are not yet completed, or if
such number of Performance Units is not then determinable, in the Target Amount
of Performance Units, and such Performance Units, and any shares of the
Restricted Stock issuable in settlement thereof, shall be deemed vested and the
restrictions under the Plan and this Agreement with respect to such Performance
Units, and shares of the Restricted Stock, including the restriction on
transferability set forth in Section 6 of this Agreement shall expire and be of
no further force or effect.



--------------------------------------------------------------------------------

(c) Termination for Retirement.  In the event that the Grantee's employment by
the Company (or any Subsidiary or Affiliate of the Company) terminates by reason
of Retirement, the forfeiture restrictions on a pro rata portion of the
Performance Units that would have vested for the Performance Period in which the
Grantee's Retirement occurred but for the fact that the Grantee was not employed
for the entire Performance Period shall lapse as of the date that such
Performance Units would have been settled pursuant to Section 1(b) of this
Agreement if the Grantee's employment had not terminated by reason of Retirement
and such Performance Units shall be deemed vested in an amount equal to the
product of (i) the number of  Performance Units granted under this Agreement for
the Performance Period in which the Grantee's employment terminates by reason of
Retirement that would have vested based on the Company's actual performance for
the Performance Period and (ii) the quotient, expressed as a percentage,
resulting from dividing (A) the number of days that have lapsed as of the
Grantee's date of Retirement from the first day of the applicable Performance
Period and (B) 365.  Shares of the Restricted Stock shall be issued to the
Custodian for the benefit of the Grantee in settlement of the Performance Units
that are vested pursuant to this Section 6(c) in accordance with the terms of
Section 1(b) of this Agreement, and such shares shall remain subject to the
forfeiture restrictions set forth in Section 1(c) of this Agreement and such
other restrictions, including the restriction on transferability set forth in
Section 6 of this Agreement, applicable to shares of the Restricted Stock issued
hereunder.  Any shares of the Restricted Stock issued to the Grantee prior to
the termination of his employment by reason of Retirement, or otherwise issued
to the Grantee in settlement of the Performance Units as provided for in this
Section 6(c), shall not be (except as provided in the following sentence)
forfeited by the Grantee upon his Retirement, but shall remain issued in the
name of the Grantee (and held by the Custodian for the benefit of the Grantee)
and shall be released to the Grantee as uncertificated shares in accordance with
Section 3 of this Agreement in the event that the NPA Ratios do not exceed [    
] as of the Vesting Dates. In the event that the NPA Ratio as of December 31,
2017 or the NPA Ratio as of December 31, 2018 exceed [    ] the Grantee shall
forfeit 50% or 100%, as applicable, of the shares of the Restricted Stock issued
pursuant to this Section 6(c). In the event that the Grantee dies following the
termination of his employment for Retirement but before shares of the Restricted
Stock are released to the Grantee in accordance with Sections 1(c) and 3 of this
Agreement, all such shares shall, as of the date of the Grantee's death, be
deemed vested and the restrictions under the Plan and this Agreement with
respect to such shares, including the restriction on transferability set forth
in Section 6 of this Agreement, shall expire and be of no further force or
effect.


Section 7.  No Transfer or Pledge of Restricted Stock.  The Performance Units
issued hereunder may not be assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of.  No shares of the Restricted Stock issued
pursuant to Sections 1(c) or 5 hereof may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of prior to the date
the forfeiture restrictions with respect to such shares have lapsed, if at all,
on any Vesting Date.


Section 8.  Withholding of Taxes.   If the Grantee makes an election under
section 83(b) of the Code with respect to the shares of Restricted Stock issued
pursuant to Section 1(c) hereof, the issuance of such shares shall be
conditioned upon the Grantee making prompt payment to the Company of any
applicable withholding obligations or withholding taxes by the Grantee
("Withholding Taxes").  Failure by the Grantee to pay such Withholding Taxes
will render this Agreement and the shares of the Restricted Stock issued
pursuant to Section 1(c) hereof null and void ab initio and the shares of the
Restricted Stock granted hereunder will be immediately cancelled.  If the
Grantee does not make an election under section 83(b) of the Code with respect
to the shares of Restricted Stock issued pursuant to Section 1(c) hereof, upon a
Vesting Date with respect to any portion of such shares (or property distributed
with respect thereto), the Company shall cancel such shares of the Restricted
Stock (or withhold property) having an aggregate Fair Market Value, on the date
next preceding the Vesting Date, in an amount required to satisfy the required
Withholding Taxes as set forth by Internal Revenue Service guidelines for the
employer's minimum statutory withholding with respect to the Grantee.  The
Company shall deduct from any distribution of cash (whether or not related to
the Award including, without limitation, salary payments) to the Grantee an
amount as shall be reasonably required to satisfy the required Withholding Taxes
as set forth by Internal Revenue Service guidelines for the employer's minimum
statutory withholding with respect to the Grantee pertaining to cash payments
under the Award (including any cash dividends made in respect of Performance
Units or shares of the Restricted Stock subject to the Award).



--------------------------------------------------------------------------------

Section 9.  Change in Control.  Upon the occurrence of a Change in Control (as
defined in the Plan) prior to the vesting of a portion of the Performance Units
awarded hereunder, the Compensation Committee, prior to consummation of such
Change in Control, shall determine, based on the Company's actual performance in
respect of the performance goals related to the Performance Units for the period
from the date of this Agreement through the date the Compensation Committee
makes such determination, the number of Performance Units that would be expected
to vest for the Performance Periods that are not yet completed at such time as
the Committee makes its determination and the Grantee shall vest in the greater
of (i) such number of Performance Units as the Compensation Committee shall
determine and (ii) the Target Amount of Performance Units for such Performance
Periods as are not then completed.  The Grantee shall be issued the shares to
which he would be entitled under Section 1(c) hereof in respect of the
Performance Units that are vested in accordance with this Section 9, and such
shares shall not be subject to forfeiture as provided for in Section 1(c) hereof
or subject to any other restrictions under the Plan or this Agreement, including
the restriction on transferability set forth in Section 6 hereof.  Upon the
occurrence of a Change in Control (as defined in the Plan) all of the shares of
the Restricted Stock issued pursuant to Section 1(c) hereof prior to such Change
in Control shall be deemed vested and the restrictions under the Plan and the
Agreement with respect to such shares of the Restricted Stock, including the
restriction on transferability set forth in Section 6 hereof, shall
automatically expire and shall be of no further force or effect.


Section 10.  Stock Subject to Award.  In the event that the shares of Common
Stock of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of the Restricted
Stock issued to Grantee pursuant to Section 1(c) hereof shall be equitably and
proportionately adjusted to reflect such action.  If any such adjustment shall
result in a fractional share, such fraction shall be disregarded.



--------------------------------------------------------------------------------

Section 11.  Stock Power.  Concurrently with the execution of this Agreement,
the Grantee shall deliver to the Company a stock power, endorsed in blank,
relating to the shares of the Restricted Stock that may be issued to the Grantee
pursuant to Section 1(c) hereof.  Such stock power shall be in the form attached
hereto as Exhibit B.


Section 12.  Legend.  Each certificate representing shares of the Restricted
Stock shall bear a legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2004 AMENDED AND RESTATED
EQUITY INCENTIVE PLAN, AS AMENDED (THE "PLAN") AND THE PERFORMANCE UNIT AWARD
AGREEMENT (THE "AGREEMENT") BETWEEN THE OWNER OF THE RESTRICTED STOCK
REPRESENTED HEREBY AND PINNACLE FINANCIAL PARTNERS, INC. (THE "COMPANY").  THE
RELEASE OF SUCH STOCK FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH
ARE ON FILE AT THE COMPANY.


Section 13.  No Right to Continued Employment.  This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan or this
Agreement.


Section 14.  Modification to Earlier Awards.  By the acceptance of the benefits
of this Agreement, the Grantee and the Company agree that the provisions of any
other agreement that the Grantee and the Company have previously entered into
providing for the award of restricted stock or restricted stock units to the
Grantee are hereby amended and modified to provide (i) that any cash or stock
dividends paid to the Grantee prior to the date of this Agreement pursuant to
the terms of any such agreements with respect to shares of restricted stock for
which the forfeiture restrictions had not yet lapsed at the time that the
dividend was paid, or if not yet paid, declared, and did not subsequently lapse
prior to the forfeiture of any portion of such award will be recouped, recovered
and recaptured by the Company; (ii) that the Company shall be entitled to set
off (out of amounts otherwise payable or paid to the Grantee by the Company or
any Subsidiary or Affiliate thereof) or otherwise require the Grantee to repay
to the Company the amount of any such dividends; and (iii) that any cash or
stock dividends paid to the Grantee subsequent to the date of this Agreement
pursuant to the terms of any such agreements with respect to shares of
restricted stock for which the forfeiture restrictions have not yet lapsed at
the time that the dividend is paid and did not subsequently lapse prior to the
forfeiture of any portion of such award shall be held in an escrow account
(which may be established at Pinnacle Bank), to be released to the Grantee if
and when the forfeiture restrictions on the underlying shares of restricted
stock lapse.



--------------------------------------------------------------------------------

Section 15.  Governing Provisions.  This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement.  If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern.  By signing this Agreement, the Grantee confirms that he
or she has received a copy of the Plan.


Section 16.  Section 409A.  Notwithstanding anything herein to the contrary, to
the maximum extent permitted by applicable law, the compensation to be paid to
the Grantee pursuant to this Agreement is intended to qualify as a "short-term
deferral" pursuant to Section 1.409A-1(b)(4) of the Regulations or to otherwise
be exempt from the scope of "deferred compensation" under Section 409A of the
Code as restricted property governed by Section 83 of the Code, and this
Agreement shall be interpreted consistently therewith.  However, to the extent
the payment of any compensation hereunder in connection with the Grantee's
termination of employment does not qualify for an exception from treatment as
"deferred compensation" subject to Section 409A of the Code, then (a) such
amount shall not be payable unless the Grantee's termination of employment
constitutes a "separation from service" within the meaning of Section
1.409A-1(h) of the Regulations and (b) if the Grantee is a "specified employee"
at such time for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed payment of any portion of the Performance Units or shares of the
Restricted Stock to which the Grantee is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Performance Units or shares of
the Restricted Stock shall not be paid to Grantee prior to the earlier of (x)
the expiration of the six-month period measured from the date of the Grantee's
"separation from service" with the Company or (y) the date of the Grantee's
death.  Upon the earlier of such dates, settlement of all Performance Units or
shares of the Restricted Stock shall occur as otherwise provided in this
Agreement.  In the event compensation payable pursuant to this Agreement is
otherwise determined to constitute "deferred compensation" within the meaning of
Section 409A of the Code, this Agreement shall be interpreted and administered
consistently with the terms thereof.


Section 17.  Miscellaneous.


17.1  Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Performance Unit and the shares of the Restricted Stock that may be issued
pursuant to this Agreement, and supersede any prior or contemporaneous
negotiations and understandings.  The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Performance
Units or the shares of the Restricted Stock that may be issued pursuant to this
Agreement, either orally or in writing, that are not included in this Agreement
or the Plan.


17.2  Captions.  The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience.  They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.



--------------------------------------------------------------------------------

17.3  Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.


17.4  Compliance With Laws and Regulations.  The award of Performance Units
(and, if issued in settlement of Performance Units, shares of the Restricted
Stock) evidenced hereby shall be subject to all applicable federal and state
laws, rules, and regulations, and to such approvals by any governmental or
regulatory agency as may be required.


17.5  Notice.  Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee's last known address provided by the Grantee to the
Company.


17.6  Amendment.  This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee's rights under
this Agreement and such change is not to the Grantee's benefit.


17.7  Successors and Assignment.  Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their heirs, successors, and assigns.  However, neither the
Performance Units nor the shares of the Restricted Stock or this Agreement may
be assigned or transferred except as otherwise set forth in this Agreement or
the Plan.


17.8  Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.




[Signature page to follow.]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of ________ __, 2014.


PINNACLE FINANCIAL PARTNERS, INC.:


 
By:
/s/ Hugh M. Queener
 
 
Name:
Hugh M. Queener
 
 
Title:
Chief Administrative Officer and Corporate Secretary
 





GRANTEE:


 
By:
 
 
 
Name:
 
 

--------------------------------------------------------------------------------




EXHIBIT A


Performance Measures


Award Tied to Fiscal 2014 Performance. Should the Company's FDEPS for the fiscal
year ended December 31, 2014 ("Fiscal 2014") be less than [     ] (the "Fiscal
2014 Threshold Amount of FDEPS"), then one-third of the Performance Units
awarded under the Agreement shall be forfeited as of the earlier of the date
that the Company's Annual Report on Form 10-K for Fiscal 2014 is filed with the
Securities and Exchange Commission (the "SEC") or the last date that such Form
10-K could be timely filed with the SEC and no shares of the Restricted Stock
shall be issued to the Grantee in regards to the portion of the Performance
Units granted hereunder related to the Company's Fiscal 2014 Performance Period.
Should the Company's FDEPS for Fiscal 2014 equal $[    ] (the "Fiscal 2014
Target Amount of FDEPS"), then the portion of the Performance Units granted
pursuant to the Agreement related to the Company's Fiscal 2014 Performance
Period shall be settled by the issuance to the Custodian for the benefit of the
Grantee of [      ] shares of the Restricted Stock in accordance with Section
1(b) of the Agreement. Should the Company's FDEPS for Fiscal 2014 be equal to or
greater than [    ] (the "Fiscal 2014 Maximum Amount of FDEPS"), then the
portion of the Performance Units granted pursuant to the Agreement related to
the Company's Fiscal 2014 Performance Period shall be settled by the issuance to
the Custodian for the benefit of the Grantee of [    ] shares of the Restricted
Stock in accordance with Section 1(b) of the Agreement.  In the event that the
Company's FDEPS for the Fiscal 2014 Performance Period is between the Fiscal
2014 Threshold Amount of FDEPS and the Fiscal 2014 Target Amount of FDEPS or
between the Fiscal 2014 Target Amount of FDEPS and the Fiscal 2014 Maximum
Amount of FDEPS, straight line interpolation, rounded up to the next whole share
of Common Stock, will be used to determine the number of Performance Units that
shall vest and be settled in shares of the Restricted Stock based on the Fiscal
2014 Performance Period.


Award Tied to Fiscal 2015 Performance. Should the Company's FDEPS for the fiscal
year ended December 31, 2015 ("Fiscal 2015") be less than [    ] the "Fiscal
2015 Threshold Amount of FDEPS"), then one-third of the Performance Units
awarded under the Agreement shall be forfeited as of the earlier of the date
that the Company's Annual Report on Form 10-K for Fiscal 2015 is filed with the
SEC or the last date that such Form 10-K could be timely filed with the SEC and
no shares of the Restricted Stock shall be issued to the Grantee in regards to
the portion of the Performance Units granted hereunder related to the Company's
Fiscal 2015 Performance Period. Should the Company's FDEPS for Fiscal 2015 equal
$[    ] (the "Fiscal 2015 Target Amount of FDEPS"), then the portion of the
Performance Units granted pursuant to the Agreement related to the Company's
Fiscal 2015 Performance Period shall be settled by the issuance to the Custodian
for the benefit of the Grantee of [   ] shares of the Restricted Stock in
accordance with Section 1(b) of the Agreement. Should the Company's FDEPS for
Fiscal 2015 be equal to or greater than $[     ] (the "Fiscal 2015 Maximum
Amount of FDEPS"), then the portion of the Performance Units granted pursuant to
the Agreement related to the Company's Fiscal 2015 Performance Period shall be
settled by the issuance to the Custodian for the benefit of the Grantee of [    
] shares of the Restricted Stock in accordance with Section 1(b) of the
Agreement.  In the event that the Company's FDEPS for the Fiscal 2015
Performance Period is between the Fiscal 2015 Threshold Amount of FDEPS and the
Fiscal 2015 Target Amount of FDEPS or between the Fiscal 2015 Target Amount of
FDEPS and the Fiscal 2015 Maximum Amount of FDEPS, straight line interpolation,
rounded up to the next whole share of Common Stock, will be used to determine
the number of Performance Units that shall vest and be settled in shares of the
Restricted Stock based on the Fiscal 2015 Performance Period.
 
A-1


--------------------------------------------------------------------------------

Award Tied to Fiscal 2016 Performance. Should the Company's FDEPS for the fiscal
year ended December 31, 2016 ("Fiscal 2016") be less than [    ] (the "Fiscal
2016 Threshold Amount of FDEPS"), then one-third of the Performance Units
awarded under the Agreement shall be forfeited as of the earlier of the date
that the Company's Annual Report on Form 10-K for Fiscal 2016 is filed with the
SEC or the last date that such Form 10-K could be timely filed with the SEC and
no shares of the Restricted Stock shall be issued to the Grantee in regards to
the portion of the Performance Units granted hereunder related to the Company's
FDEPS for the Fiscal 2016 Performance Period. Should the Company's FDEPS for
Fiscal 2016 equal $[     ] (the "Fiscal 2016 Target Amount of FDEPS"), then the
portion of the Performance Units granted pursuant to the Agreement related to
the Company's Fiscal 2016 Performance Period shall be settled by the issuance to
the Custodian for the benefit of the Grantee of [     ] shares of the Restricted
Stock in accordance with Section 1(b) of the Agreement. Should the Company's
FDEPS for Fiscal 2016 be equal to or greater than $[     ] (the "Fiscal 2016
Maximum Amount of FDEPS"), then the portion of the Performance Units granted
pursuant to the Agreement related to the Company's Fiscal 2016 Performance
Period shall be settled by the issuance to the Custodian for the benefit of the
Grantee of [     ] shares of the Restricted Stock in accordance with Section
1(b) of the Agreement.  In the event that the Company's FDEPS for the Fiscal
2016 Performance Period is between the Fiscal 2016 Threshold Amount of FDEPS and
the Fiscal 2016 Target Amount of FDEPS or between the Fiscal 2016 Target Amount
of FDEPS and the Fiscal 2016 Maximum Amount of FDEPS, straight line
interpolation, rounded up to the next whole share of Common Stock, will be used
to determine the number of Performance Units that shall vest and be settled in
shares of the Restricted Stock based on the Fiscal 2016 Performance Period.


FDEPS. For purposes of this Exhibit A, "FDEPS" means the Company's audited fully
diluted earnings per share for the Performance Period, as adjusted to eliminate
the effects of the following: (a) gains or losses on the sale of a business or a
business segment, (b) gains or losses on the extinguishment of debt or the sale
of investment securities, (c) asset or investment impairment charges (other than
those related to the Company's loan portfolio in the ordinary course of
business), (d) restructuring charges, (e) changes in law or accounting
principles, and (f) any other expenses or losses resulting from significant,
unusual and/or nonrecurring events, as described in management's discussion and
analysis of financial condition and results of operations appearing in the
Company's annual report for the Performance Period, in each case as determined
in good faith by the Compensation Committee. Moreover, FDEPS will be adjusted to
appropriately account for the effects of any merger or acquisition affecting the
Company, any change in the capital structure of the Company or any other
corporate transaction affecting the shares of the Company's Common Stock as
described in Section 4.2 of the Plan.
A-2


--------------------------------------------------------------------------------

NPA Ratio. When calculating the NPA Ratio for purposes of the Agreement, in the
event that the Company or a subsidiary of the Company acquires a financial
institution or a holding company of a financial institution or a branch office
thereof, by way of merger or otherwise, or in the event the Company or a
subsidiary of the Company shall acquire in an arms-length purchase from a third
party any low-quality asset, such acquired non-performing assets or purchased
low-quality assets shall be excluded from the calculation.




A-3


--------------------------------------------------------------------------------








EXHIBIT B
STOCK POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Pinnacle Financial Partners, Inc. (the "Company"), ___________ shares of the
Company's common stock represented by Certificate No. _____.  The undersigned
authorizes the Secretary of the Company to transfer the stock on the books of
the Company in the event of the forfeiture of any shares issued under the
Performance Unit Award Agreement dated ______________, 2014 between the Company
and the undersigned.


Dated:            __________, 2014


Signed:


 
By:
 
 
 
Name:
 
 


B- 1